*427The defendants' petition for certification to appeal from the Appellate Court, 182 Conn. App., 184 A.3d 840 (2018), is granted, limited to the following issues:"1. Did the Appellate Court properly dismiss that portion of the defendants' appeal relating to the judgment rendered on October 28, 2016?"2. Did the Appellate Court abuse its discretion when it denied the defendants' motion to file a late appeal?"ROBINSON, C.J., did not participate in the consideration of or decision on this petition.